IN this case the following statement in a deposition was suppressed:
1 “ I was made their agent [Lewis and Dailey] by an instrument of writing, in which instrument Wm. Caldwell conveyed the machine to me as agent for Lewis and Dailey, for their sole benefit, and which gave me the power to sell, use, or convey away the said machine for the use of Lewis and Dailey, and to carry out the design of said instrument.”
The witness was not called on to produce said instrument, nor was it produced by any one, or its absence accounted for.
The Court did right. Parol evidence could not be given, under such circumstances, of the contents of the written instrument.
The judgment is affirmed with costs.